Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      30-SEP-2020
                                                      02:20 PM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  PHILLIP J. BARKER, Petitioner,

                                vs.

                 CHRISTOPHER YOUNG, Administrator,
         Hawai#i Criminal Justice Data Center, Respondent.


                        ORIGINAL PROCEEDING
                    (Case No. 1CSP-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

           Upon consideration of petitioner Phillip J. Barker’s

petition for writ of mandamus, filed on September 2, 2020, the

document attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he is entitled to the requested extraordinary writ from this

court.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested

action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d

1359, 1361 (1996) (with respect to a public official, mandamus

relief is available to compel an official to perform a duty

allegedly owed to an individual only if the individual’s claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, September 30, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Fa#auuga To#oto#o




                                 2